DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kubota et al. (U.S. Patent Application Number: 2018/0227851).
Consider claim 1; Kubota discloses a communication method, comprising:
receiving, by a first access network device [e.g. current serving gNB (par. 92, lines 1-3)], a first message (e.g. uplink data) from a terminal in a radio resource control (RRC) inactive state (par. 90), wherein the first message requests performance of at least one of a radio access network-based notification area update (RNAU) or resumption of an RRC connection (par. 90, lines 5-7); and
sending, by the first access network device [e.g. current serving gNB (par. 92, lines 1-3)], a first request message to a second access network device [e.g. anchor gNB (par. 92, lines 1-3)], wherein the 
Consider claim 2; Kubota discloses the first request message (e.g. uplink data) further comprises a physical cell identifier (par. 90, lines 5-10).
Consider claim 3; Kubota discloses the first request message (e.g. uplink data) is a retrieve user equipment (UE) context request (par. 90, lines 5-10), wherein the retrieve UE context request comprises first indication information (par. 90, lines 5-10), and wherein the first indication information indicates that the terminal requests the RNAU or requests resumption of the RRC connection (par. 90, lines 5-10).
Consider claim 4; Kubota discloses receiving, by the first access network device (e.g. serving base station), from the second access network device (e.g. anchor base station), the a feedback message associated with the first request message (par. 108, lines 3-14), wherein the feedback message indicates to not transfer the context [e.g. the UE context remains with the anchor base station (par. 96)], and wherein the cell radio network temporary identifier is used for at least one of HW 85869670US11Page 2 of 7security verification in a next RRC connection resume process or a next RNAU process of the terminal (par. 108, lines 10-18).
Consider claim 5; Kubota discloses the feedback message is a retrieve user equipment (UE) context failure message [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 6; Kubota discloses a communication method, comprising: 
receiving, by a second access network device [e.g. anchor gNB (par. 92, lines 1-3)], a first request message from a first access network device [e.g. current serving gNB (par. 92, lines 1-3)], wherein the first request message comprises a cell radio network temporary identifier allocated by the first access network device for a terminal [e.g. via the cell ID (par. 90, lines 5-10)], wherein the second access 
storing, by the second access network device, the cell radio network temporary identifier (par. 90, lines 5-10; par. 92, lines 1-3), wherein the cell radio network temporary identifier is stored for use by the second access network device for at least one of security verification in a next radio resource control (RRC) connection resume process or a next radio access network-based notification area update (RNAU) process of the terminal (par. 108, lines 3-18).
Consider claim 7; Kubota discloses the first request message (e.g. uplink data) further comprises a physical cell identifier (par. 90, lines 5-10).
Consider claim 8; Kubota discloses the first request message (e.g. uplink data) is a retrieve user equipment (UE) context request (par. 90, lines 5-10), wherein the retrieve UE context request comprises first indication information (par. 90, lines 5-10), and wherein the first indication information indicates that the terminal requests the RNAU or requests resumption of the RRC connection (par. 90, lines 5-10).
Consider claim 9; Kubota discloses sending, by the second access network device, to the first access network device, a feedback message associated with the first request message (par. 108, lines 3-14), wherein the feedback message indicating not to transfer the context [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 10; Kubota discloses the feedback message is a retrieve user equipment (UE) context failure message [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 11; Kubota discloses a communications system, comprising: 
a first access network device [e.g. current serving gNB (par. 92, lines 1-3)]; and 
a second access network device [e.g. anchor gNB (par. 92, lines 1-3)]; 
requests performance of a radio access network-based notification area update (RNAU) or resumption of an RRC connection (par. 90, lines 1-10), and is further configured to send a first request message to the second access network device (par. 92, lines 1-3), wherein the first request message comprises a cell radio network temporary identifier allocated by the first access network device for the terminal [e.g. via the cell ID (par. 90, lines 5-10)],
wherein the second access network device is an access network device that retains a context of the terminal (par. 92, lines 1-3), and wherein a control plane link of the terminal exists between the second access network device and a core network (par. 98, lines 5-11); and wherein the second access network device is configured to receive the first request message from the first access network device (par. 92, lines 1-3), wherein the second access network device is further configured store the cell radio network temporary identifier (par. 90, lines 5-10; par. 92, lines 1-3), and wherein the cell radio network temporary identifier is used by the second access network device for security verification in a next RRC connection resume process or a next RNAU process of the terminal (par. 108, lines 3-18).
Consider claim 12; Kubota discloses the first request message (e.g. uplink data) further comprises a physical cell identifier (par. 90, lines 5-10).
Consider claim 13; Kubota discloses the first request message (e.g. uplink data) is a retrieve user equipment (UE) context request (par. 90, lines 5-10), wherein the retrieve UE context request comprises first indication information (par. 90, lines 5-10), and wherein the first indication information indicates that the terminal requests the RNAU or requests resumption of the RRC connection (par. 90, lines 5-10).
Consider claim 14; Kubota discloses the first access network device is further configured to receive the a feedback message associated with the first request message from the second access 
Consider claim 15; Kubota discloses the feedback message is a retrieve user equipment (UE) context failure message [e.g. the UE context remains with the anchor base station (par. 96)].
Consider claim 16; Kubota discloses the first request message is associated with a security verification parameter (par. 90, lines 5-11; par. 92), and wherein the security verification parameter includes the cell radio network temporary identifier (par. 90, lines 5-11).
Consider claim 17; Kubota discloses the first request message requests performance of the RNAU (par. 96; par. 117, lines 13-21) and indicates that an anchor access network device is changed on a network side (par. 118).
Consider claim 18; Kubota discloses the first request message is associated with a security verification parameter (par. 90, lines 5-11; par. 92), and wherein the security verification parameter includes the cell radio network temporary identifier (par. 90, lines 5-11).
Consider claim 19; Kubota discloses the first request message requests performance of the RNAU (par. 96; par. 117, lines 13-21) and indicates that an anchor access network device is changed on a network side (par. 118).
Consider claim 20; Kubota discloses the first request message is associated with a security verification parameter (par. 90, lines 5-11; par. 92), and wherein the security verification parameter includes the cell radio network temporary identifier (par. 90, lines 5-11); and wherein the first request message requests performance of the RNAU (par. 96; par. 117, lines 13-21) and indicates that an anchor access network device is changed on a network side (par. 118).


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646